ORDER
PER CURIAM:
On June 11, 1997, counsel for the appellant filed a motion for panel reconsideration or, in the alternative, review en bane. On July 14, 1997, a judge of the Court requested en banc review. On July 80, 1997, a panel of the Court denied the appellant’s motion for reconsideration.
Upon consideration of the foregoing, and the record on appeal, and it not appearing that review en bane is necessary either to address a question of exceptional importance to the administration of laws affecting veterans benefits or to secure or maintain uniformity of the Court’s decisions, it is
ORDERED that en banc review is DENIED.